While I agree with the majority opinion as to its resolution of the second assignment of error, I disagree with its resolution of the issues presented by Clark v. Southview Hosp.  FamilyHealth Ctr. (1994), 68 Ohio St.3d 435, 628 N.E.2d 46. I therefore dissent.
The syllabus for Clark reads:
"A hospital may be held liable under the doctrine of agency by estoppel for the negligence of independent medical practitioners practicing in the hospital when: (1) it holds itself out to the public as a provider of medical services; and (2) in the absence of notice or knowledge to the contrary, the patient looks to the hospital, as opposed to the individual practitioner, to provide competent medical care. (Albain v.Flower Hosp. [1990], 50 Ohio St.3d 251, 553 N.E.2d 1038, paragraph four of the syllabus, overruled.)"
Clearly, the Ohio State University Hospitals holds itself out as a provider of medical services. Therefore, the first requirement was met.
I also believe that the second requirement was met in the present case. Woodrow Cox was referred to physicians on staff at Ohio State University Hospitals for care which he could not receive at Coshocton County Memorial Hospital. Nothing in the process would advise a patient that he or she will receive all treatment from physicians who are not functioning as hospital employees but who are, instead, working for a private corporation or for a series of private corporations. Nothing in the referral process puts a patient and his or her family on notice that the Ohio State University Hospitals will attempt to *Page 261 
avoid financial responsibility for any errors which might be made by the physicians who practice there.
In the present case, where a patient died while under the physicians' care, the patient cannot testify as to his or her thought processes in pursuing medical care. To burden the heirs with a responsibility to prove those thought processes in order to recover in court seems positively unfair.
The majority opinion refers repeatedly to the word "reliance." That word is not present in the Clark syllabus. Indeed, the concept of detrimental reliance, prevalent in most agency by estoppel cases, has little applicability in the hospital/hospital staff context. In fact, the distinction of independent contractor versus employee has little applicability because hospitals have extensive control over the physicians who are on staff, whether the hospital issues a paycheck to the physician or not.
I believe the reality is, or at least should be, that hospitals assume responsibility, financial and otherwise, for the medical care provided by physicians who practice at their institution. Patients and the families of patients look both to the physician and to the hospital where the physician practices for responsibility for quality care. Only where a hospital clearly informs a patient and the patient's family that the hospital does not accept responsibility for the quality of care provided at that institution should the hospital be free of agency by estoppel. Neither the Ohio State University Hospitals nor any other hospitals of which I am aware so inform patients and families.
I believe that my view of the responsibility of hospitals is inherent in Clark, if not clearly stated in its syllabus. I, therefore, believe that the Ohio State University Hospitals is responsible for any errors of physicians on staff. Since the Ohio Court of Claims did not address the questions of the negligence of physicians on staff, the case should be remanded so the questions can be addressed.
Again, I respectfully dissent from the majority opinion's resolution of the first assignment of error. *Page 262